DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-15, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an analysis module, a credit rating module in claim 1; a determining module in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
6.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 9 and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 1 Thus, each of the claims falls within one of the four statutory categories.
7.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
8.	Claim 9 which is representative of claim 1 recites:
“analyzing a reliability of a target information of a target object provided by a target source” and “determining whether the reliability of the target information satisfies a preset condition so as to decide if a credibility of the target source is to be calculated, wherein if the reliability of the target information does not satisfy the preset condition, then the credibility of the target source is calculated based on the reliability of the target information”
The limitations above demonstrate the independent claims are directed toward the abstract idea of determining the credibility of a target source of information which are concepts that encompass fundamental economic practices or principles including “mitigating risks”, commercial interactions including “business relations”, and “mathematical formulas/ mathematical calculations” which is subject matter that falls within the certain methods of human activity and mathematical concepts grouping of abstract ideas.  See MPEP 2106.04 II
	As such, these limitations fall within the certain methods of organizing human activity grouping because the “analyzing” and “determining” steps describe activities for grading the credibility of a target source which may reasonably characterized as mitigating risks or performing business relations for a supplier/manufacturer. Also, the steps of “analyzing” and “determining” describe mathematical formulas/mathematical calculations necessary to determine the credibility of the target source which falls within the mathematical concepts grouping.  As such the limitations recited in the independent claims are an abstract idea.
9.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a material property system”, “an analysis module”, “a credit rating module” – see claim 1 is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
	The other additional element of “a method of rating material property” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h)
10.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
11.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of  “a material property system”, “an analysis module”, “a credit rating module” – see claim 1 amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
12.	Claims 2-8 and 10-15 are dependents of claims 1 and 9.
	Claims 2 and 10 further describes using an artificial intelligence model and unverified information, claim 4 describes determining if the credibility will be calculated, claims 5 and 11 further describe the first/second dataset, claims 6 and 12 further describe how the first dataset is received.  claims 7 and 13 further describe how the target information is stored, claims 3 and 14 further describes the measurement information, claims 8 and 15 further describe the credibility as a grade or value. All of these limitations serve to describe the necessary data and/or mathematical operations to carry out the judicial exception. These limitations may narrow how the abstract idea is performed, however, none of these limitations make the claimed invention any less abstract.  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0342385 A1).

With respect to claim 1,
a rating system (¶ 0015, 0020, 0041, 0044: discloses a system and method for producing a ranking for a farmer), comprising: 
an analysis module (¶ 0041: discloses advanced artificial intelligence and machine learning models 204) for receiving a target information of a target object provided by a target source to analyze a reliability of the target information (¶ 0041-0043: discloses the information received by the advanced artificial intelligence and machine learning models which may validate the information provided by a target farmer or determine if the information provided by a target farmer is accurate.); and 
a credit rating module (¶ 0042: discloses a reliability scoring system 206) communicatively connected with the analysis module (¶ 0041: discloses advanced artificial intelligence and machine learning models 204) to calculate a credibility of the target source based on the reliability of the target information. (¶ 0041-0043: discloses the updated reliability score may be used for producing the ranking of a farmer. The ranking may lead to successful cultivation, accurate information within advisories and further business opportunities for farmers thereby providing an incentive to the farmers to provide accurate information.  The described system allows for a technique of validating the information input by a farmer so that information can be as accurate as possible.)
As indicated above, the Goyal reference discloses a rating system in at (¶ 0015, 0020, 0041, 0044: discloses a system and method for producing a ranking for a farmer). However, the Goyal reference does not explicitly disclose the limitation of a material property rating system.
However, the Examiner asserts that the data identifying the system as material property is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the material property be included Goyal because the type of information being described does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claim 2, Goyal discloses the rating system of claim 1, 
wherein the analysis module (¶ 0041: discloses advanced artificial intelligence and machine learning models 204) performs machine learning training using a database so as to analyze the reliability of the target information (¶ 0034: discloses the models are continuously updated as more data is provided by the sources.), and 
the database includes an unverified data for use by the analysis module in the machine learning training. (¶ 0034: discloses as the model learns what information is considered accurate it can validate new information as it comes into the model.)

With respect to claim 3, Goyal discloses the rating system of claim 1, 
wherein the credit rating module calculates the credibility of the target source using a measurement information in conjunction with the target information (¶ 0032, 0034: discloses the system may compare the target farmer input to the ground truth data or the remote sensed based data.  The models learn what information is accurate based upon the comparison of information within the models to completely accurate ground truth information.), and the measurement information is calculation data obtained from measuring the target object. (¶ 0030: discloses utilizing technology to measure characteristics of a crop and its growing conditions and may produce an accurate value without the complication of human error.)

With respect to claim 4, Goyal discloses the rating system of claim 1, further comprising a determining module communicatively connected with the analysis module and the credit rating module for determining whether the reliability of the target information satisfies a preset condition (Fig. 1, ¶ 0032, 0038, 0042:  discloses input is received by a farmer having a reliability score is compared to a predetermined threshold.), so as to decide if the credit rating module will perform calculation of the credibility of the target source or not. (¶ 0038: discloses if the farmer reliability score decreases below the predetermined threshold it may no longer be used to update the ground truth data.)

With respect to claim 5, Goyal discloses the rating system of claim 4, further comprising a database (¶ 0015: a server computer), wherein the database is stored with a first dataset (¶ 0027: discloses obtaining information provided by the farmer directly into an application connected to the system)  and a second dataset (¶ 0030: discloses input from secondary sources including remote sensed data, ground truth data, etc., which may produce accurate values without the complication of human error.), and wherein the first dataset includes an unverified information (¶ 0017, 0019, 0024: discloses any information that is provided directly by the farmer has no technique for validation. The stakeholders have to rely on the farmer for providing accurate information), and the second dataset includes a verified information. (¶ 0020: discloses the system can also validate the input provided by the farmer using remote sensed data, local sensed data, ground truth data, and the like.)

With respect to claim 6, Goyal discloses the rating system of claim 5, wherein the unverified information of the first dataset is directly stored by the target source into the database (¶ 0027-0028: discloses at 102 receiving the input may include obtaining information provided by the farmer directly into an application connected to the system.  The input provided by the target farmer may be information related to or corresponding to the farm of the target farmer.), or from the target information provided by the determining module.

With respect to claim 7, Goyal discloses the rating system of claim 5, 
wherein after the credibility of the target source is calculated (¶ 0039: discloses once the reliability score is generated the system may produce a ranking for the target farmer.), the target information provided by the target source is stored in the database and classified as the second dataset. (¶ 0038-0039: discloses the farmer’s input may now be used to update the ground truth data.)

With respect to claim 8, Goyal discloses the rating system of claim 1, 
wherein the credibility of the target source is a grade or a relative numerical value. (¶ 0020, 0023, 0032, 0038-0039: discloses each piece of information provided by a farmer may be validated and as a result of the level of accuracy of the information…a ranking may be produced for the farmer. This ranking provides an indication of how reliable information provided by the farmer is to the stakeholder.  As such, stakeholder is able to make a more informed decision regarding the farmer or the food product.)

With respect to claim 9, Goyal discloses 
a method of rating material property (Fig. 1, ¶ 0024: discloses a method for producing a ranking for a farmer.), comprising: 
analyzing a reliability of a target information of a target object provided by a target source (Fig. 1, ¶ 0024-0040: discloses at 102 the system may receive input form the target farmer. Receiving the input may include obtaining information provided by the farmer directly, information provided by the farmer in a secondary source, local sensor information of the farmer and the like.  The system may include the ability to analyze, process, and parse the information. The input provided may include information related to the growing conditions of a crop or characteristics of the crop. The system may generate a reliability score for the target farmer at 105.  A reliability score for a farmer may be associated with the accuracy of the information provided.); and 
determining whether the reliability of the target information satisfies a preset condition so as to decide if a credibility of the target source is to be calculated (Fig. 1, ¶ 0032, 0038, 0042:  discloses input is received by a farmer having a reliability score is compared to a predetermined threshold.), 
wherein if the reliability of the target information does not satisfy the preset condition (Fig. 1, ¶ 0032, 0038: discloses if the farmer’s reliability score decreases below the predetermined threshold.), then the credibility of the target source is calculated based on the reliability of the target information. (Fig. 1, ¶ 0020, 0022-0023, 0032, 0038-0039: discloses once the reliability score is generated the system may produce a ranking for the target farmer. This ranking may provide stakeholders with information relating to possible business advancement. The described method provides a ranking for farmers based upon accuracy of information and rewarding reliable farmers.)
As indicated above, the Goyal reference discloses (Fig. 1, ¶ 0024: discloses a method for producing a ranking for a farmer.) However, the Goyal reference does not explicitly disclose the limitation of a rating material property.
However, the Examiner asserts that the data identifying the system as material property is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the material property be included Goyal because the type of information being described does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claim 10, Goyal discloses the method of claim 9, 
wherein the reliability of the target information is analyzed using an artificial intelligence model (¶ 0034: discloses the system may generate a machine learning or artificial intelligence model for validating the target farmer input.), and the artificial intelligence model uses a database to perform machine learning training (¶ 0034: discloses the models are continuously updated as more data is provided by the sources.), and the database includes an unverified information for use by the artificial intelligence model in performing the machine learning training (¶ 0034: discloses as the model learns what information is considered accurate it can validate new information as it comes into the model.).

With respect to claim 11, Goyal discloses the method of claim 10, 
wherein the database is stored with a first dataset (¶ 0027: discloses obtaining information provided by the farmer directly into an application connected to the system) and a second dataset (¶ 0030: discloses input from secondary sources including remote sensed data, ground truth data, etc., which may produce accurate values without the complication of human error.), and 
wherein the first dataset includes the unverified information (¶ 0017, 0019, 0024: discloses any information that is provided directly by the farmer has no technique for validation. The stakeholders have to rely on the farmer for providing accurate information), and the second dataset includes a verified information (¶ 0020: discloses the system can also validate the input provided by the farmer using remote sensed data, local sensed data, ground truth data, and the like.)

With respect to claim 12, Goyal discloses the method of claim 11, 
wherein the unverified information of the first dataset is directly stored by the target source into the database (¶ 0027-0028: discloses at 102 receiving the input may include obtaining information provided by the farmer directly into an application connected to the system.  The input provided by the target farmer may be information related to or corresponding to the farm of the target farmer.), or from the target information provided by a determining module.

With respect to claim 13, Goyal discloses the method of claim 11, 
wherein after the credibility of the target source is calculated (¶ 0039: discloses once the reliability score is generated the system may produce a ranking for the target farmer.), the target information provided by the target source is stored in the database and classified as the second dataset. (¶ 0038-0039: discloses the farmer’s input may now be used to update the ground truth data.)

With respect to claim 14, Goyal discloses the method of claim 9, 
wherein the credibility of the target source is calculated using a measurement information in conjunction with the target information (¶ 0032, 0034: discloses the system may compare the target farmer input to the ground truth data or the remote sensed based data.  The models learn what information is accurate based upon the comparison of information within the models to completely accurate ground truth information.), and the measurement information is calculation data obtained from measuring the target object. (¶ 0030: discloses utilizing technology to measure characteristics of a crop and its growing conditions and may produce an accurate value without the complication of human error.)

With respect to claim 15, Goyal discloses the method of claim 9, 
wherein the credibility of the target source is a grade or a relative numerical value. (¶ 0020, 0023, 0032, 0038-0039: discloses each piece of information provided by a farmer may be validated and as a result of the level of accuracy of the information…a ranking may be produced for the farmer. This ranking provides an indication of how reliable information provided by the farmer is to the stakeholder.  As such, stakeholder is able to make a more informed decision regarding the farmer or the food product.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Stivi (US 2020/0286197 A1) – (abstract: Systems and methods are described for determining an accuracy of crowd-sourced information. One or more servers can be configured to interact with and receive information from a plurality of devices/sources about an event, which may include, for example, sensors, social media platforms, and user inputs. The system can analyze information about the source and information about the event received from a source to determine the reliability and accuracy of the received information. This information can be cross-checked with social media posts, nearby sensor data, and other inputs to verify authenticity and accuracy. If an event is verified or deemed reliable, an alert can be transmitted to one or more recipients.)
	MacDonald-Korth (US 2016/0019554 A1) – (abstract: Computer-powered system for determining a stability rating of an artwork piece, comprising a server, network, computer database(s) containing data regarding preservation-effecting factors and sub-factors and relating the factors and sub-factors to other pieces of artwork of various types, wherein data contained within the database forms a dynamic and searchable catalog of records of artwork pieces, at least one computing device having a software application stored therein that receives data from a user pertaining to queries about the artwork piece based on the examination of and research about the artwork and transmits the data to the network; the server applies algorithmic computations to the received data to convert it into representative grades for each factor and sub-factor and calculate a stability rating, wherein the stability rating represents the projected stability of the artwork and the resulting grades and stability rating are dependent upon the entire body of data within the database(s).)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629